Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections
Art rejection over Hashizume over DeCarvalho is withdrawn in view of amendment of claim 1.
Art rejections over Miyata are withdrawn.
Art rejections over Matsuo are maintained.
In addition, a new ground of art rejection is made.
Status of Claims
Claims 1-20 are pending.  Claims 1-3, 6, 13-20 are presented for this examination.  Claims 4-5 and 7-12 are withdrawn.   Claim 1 is amended. Claims 13-20 are newly added.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/28/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Instant claims 1-3 and 6 required “for oil country tubular goods” is intended use and preamble of claimed product. Because the preamble merely states the purpose or intended use 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Miyata (US 2009/0017238).
As for claims 1-3 and 6, it is noted instant claim 1 is amended to require “wherein the martensitic stainless steel seamless pipe does not crack when subjected to a sulfide stress corrosion test according to NACE TM0177 Method A, using a 0.165 mass% NaCl aqueous solution with a liquid temperature of 25°C, H2S: 1 bar and COQ2 bal., the NaCl solution adjusted to a pH of 3.5 with addition of 0.41 g/L of CH3COONa and HCI, and applying a stress of 90% of the yield stress under a hydrogen sulfide partial pressure of 0.1 MPa for 720 hours in the NaCl solution”.   It should be noted it is property due to combination of stainless steel compositions, microstructure and Formula (1) and (2). 
Hashizume discloses a high strength martensitic stainless steel seamless oil well pipe (paragraph [0001]) in which broad range of the steel compositions overlap instant claimed ranges as illustrated in Table 2 below. (Claims 1-2)
Table 2
Element
Applicant
(weight %)
Hashizume et al.
(weight %)

Overlaps
(weight %)
C
<=0.1
0.005-0.05
0.005-0.05
Si
<=0.5
<=1
<=0.5
Mn
0.05-2
0.05-0.3
0.05-0.3
P
<=0.03
<=0.04
<=0.03
                  S
<=0.005
<=0.01
<=0.005
Ni
4-8
3.5-6
4-6
                  Cu
0.02-1
0-0.05
0.02-0.05
Cr
10-14
12-16
12-14
Mo
1-3.5
1.5-2.5
1.5-2.5
V
0.003-0.2
0.01-0.05
0.01-0.05
Co
0.02-1


Al
<=0.1
0.003-0.029
0.003-0.029
N
<=0.1
<=0.02
<=0.02
Ti
<=0.5
0.01-0.1
0.01-0.1
Nb (Claim 2)
<=0.1
0.01-0.1
0.01-0.1
 Ca (Claims 3 and 6)
<=0.005
0.001
0.001



In addition, Table 1 (paragraph [0042]) discloses Inventive Example 3-a having all elemental compositions and YS =745 N/mm2 (i.e. 745 MPa) within presently claimed compositions and YS ranges as illustrated in Table 1 below except Co.  
Table 1
Element
Applicant
(weight %)
Hashizume et al.
(weight %)
Inventive Example 3-a
Table 1
Winin
(weight %)
C
<=0.1
0.034
0.034
Si
<=0.5
0.19
0.19
Mn
0.05-2
0.11
0.11
P
<=0.03
0.003
0.003
                  S
<=0.005
0.001
0.001
Ni
4-8
4.98
4.98
                  Cu
0.02-1
0.05
0.05
Cr
10-14
12.38
12.38
Mo
1-3.5
2.02
2.02
V
0.003-0.2
0.028
0.028
Co
0.02-1


Al
<=0.1
0.017
0.017
N
<=0.1
0.018
0.018
Ti
<=0.5
0.03
0.03
Nb (Claim 2)
<=0.1
0
0
 Ca (Claims 3 and 6)
<=0.005
0.001
0.001



Regarding instant claimed Formula (1), using elemental compositions of Inventive Example 3-a, instant claimed Formula (1) is calculated to be -11.06368 which is within claimed -15 to 30.
Regarding instant claimed Formula (2), using elemental compositions of Inventive Example 3-a, instant claimed Formula (2) is calculated to be -0.1693792 which is within claimed -0.2 to 0.2.
Hashizume differs from instant claim 1 such that it does not disclose (1) Co range; and (2) “wherein the martensitic stainless steel seamless pipe does not crack when subjected to a sulfide stress corrosion test according to NACE TM0177 Method A, using a 0.165 mass% NaCl aqueous solution with a liquid temperature of 25°C, H2S: 1 bar and COQ2 bal., the NaCl solution adjusted to a pH of 3.5 with addition of 0.41 g/L of CH3COONa and HCI, and applying a stress of 90% of the yield stress under a hydrogen sulfide partial pressure of 0.1 MPa for 720 hours in the NaCl solution”.
Regarding (1) Co, Miyata discloses a martensitic stainless steel pipe with high resistance to intergranular stress corrosion cracking wherein the steel pipe has similar compositions as Hashizume.   Miyata expressly discloses Co is an element that enhances CO2 corrosion resistance with 4% or less. (paragraphs [0050]-[0051])
Hashizume expressly discloses martensitic stainless steel has excellent corrosion resistance to carbon dioxide is conventional. (paragraph [0002])

Regarding (2), due to Hashizume’s Inventive Example 3-a meets formula (1) and (2), instant amended property is expected absence evidence of the contrary.
As for claim 13, Table 1 (paragraph [0042]) Inventive Examples has YS ranges from 662-745 N/mm which is equivalent to 662-745 MPa.  Hence, 662-745 MPa overlaps instant claimed YS range.
As for claim 14-20,  Miyata broad range disclosure of Co <=4% overlaps instant claimed Co ranges.

Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Matsuo (US 20190177823).
As for claims 1-3 and 6, 13, Hashizume discloses instant claimed required compositions, formula (1) and (2) and YS as indicated in rejection of Hashizume in view of Miyata above.
Regarding claimed Co range, Matsuo expressly discloses Co 0-0.5% (paragraph [0080]-[0081]) for ensuring stable high strength and increase the hardenability of the steel.
Hence, it would have been obvious to one skill in the art , at the time the invention is made to include Co range as disclosed by Matsuo, in the stainless steel of Hashizume for the benefit of ensuring stable high strength and increasing the hardenability of the steel.
As for newly added claims 14-20, Matsuo’s broad range Co 0-0.5% overlaps instant claimed Co ranges.
Claims 1-3 and 6 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuo (US 20190177823).
As for claims 1-3 and 6, Matsuo discloses a martensitic stainless steel intermediate material (Abstract) having overlapping compositions as illustrated in Table 3 below.
The intermediate material can be used as a starting material to product a seamless steel pipe or a steel bar (paragraph [0120])
Table 3
Element
Applicant
(weight %)
Matsuo et al.
(weight %)

Overlap
(weight %)
C
<=0.1
<=0.02
<=0.02
Si
<=0.5
<=1
<=0.5
Mn
0.05-2
<=1
0.05-1
P
<=0.03
<=0.03
<=0.03
                  S
<=0.005
<=0.01
<=0.005
Ni
4-8
1.5-7
4-7
                  Cu
0.02-1
0.1-2.5
0.1-1
Cr
10-14
10-14
10-14
Mo
1-3.5
1.5-7
1.5-3.5
V
0.003-0.2
0.01-0.1
0.01-0.1
Co
0.02-1
0-0.5
0.02-0.5
Al
<=0.1
0.001-0.1
0.001-0.1
N
<=0.1
<=0.05
<=0.05
Ti
<=0.5
0.05-0.3
0.05-0.3
Nb (Claim 2)
<=0.1
<=0.1
<=0.1
 Ca (Claims 3 and 6)
<=0.005
0-0.008
0-0.005


In addition, Table 1 (paragraph [0117]) Inventive Example Test Number 1 has all elemental compositions including Co within presently claimed compositions as illustrated in Table 4 below.   
Table 4
Element
Applicant
(weight %)
Matsuo et al.
(weight %)
Test Number 1
Table 1

Within
(weight %)
C
<=0.1
0.009
0.009
Si
<=0.5
0.3
0.3
Mn
0.05-2
0.44
0.44
P
<=0.03
0.022
0.022
                  S
<=0.005
0.0005
0.0005
Ni
4-8
5.53
5.53
                  Cu
0.02-1
0.18
0.18
Cr
10-14
11.85
11.85
Mo
1-3.5
1.99
1.99
V
0.003-0.2
0.06
0.06
Co
0.02-1
0.18
0.18
Al
<=0.1
0.031
0.031
N
<=0.1
0.0071
0.0071
Ti
<=0.5
0.103
0.103
Nb (Claim 2)
<=0.1
0.001
0.001
 Ca (Claims 3 and 6)
<=0.005
0.0007
0.0007


It is noted Test Number 1 is a steel bar, not a seamless pipe as required by instant claim 1.
However, First, changes in size or shape and in sequence of adding ingredients are not patentably distinct from prior art.  See MPEP 2144.04 IV.
Second, the fact paragraph[0120] expressly discloses the intermediate material such as Test Number 1 can be used as a starting material to produce a seamless steel pipe by piercing rolling (paragraph [0119]) would have motivate one skill in the art, at the time the invention is made to use Test Number 1 as a starting intermediate to make seamless pipe by piercing rolling process when seamless steel pipe is desired as final product shape.   
Regarding instant claim 1 required Formula (1) and (2),  it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, using Test Number 1 elemental compositions as indicated in Table 4 above, instant claimed Formula (1) is calculated to be -4.177.  instant claimed Formula (2) is calculated to be -0.139.   Hence, both Formula (1) and (2) are met.
Hence, in view of Matsuo’s Test Number 1 has all elemental compositions including Co within presently claimed ranges and both formula (1) and (2) are met, instant claimed SSC resistance would be expected absent evidence of the contrary.
Regarding instant claimed yield stress, Matsuo’s broad range for intermediate steel material has yield stress 758 MPa or more (paragraph [0140]) which overlaps instant claimed YS at 758 MPa. 
As for claims 14-20,  Matuo’s broad range of Co 0-0.5% (paragraph [0080]) overlaps instant claimed Co range. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 17/059,078. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 17/058,781. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/646,667. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1)(2) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/646,354. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1)(2) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Argument
In response to applicant’s argument 03/11/2022 that Hashizume and DeCarbalho’s SSC test conditions is considerably milder than those in the present invention, argument is not persuasive because instant claim 1 amendment is a property due to same steel pipe compositions, microstructure and formula (1) and (2).  That is, office takes the position that because closest prior art Hashizum has elemental compositions, microstructure, formula (1) and (2) all within presently claimed ranges, instant claim 1 amended property is expected absence evidence of the contrary.   Second, how the SSC is tested is product by process condition in a product claim. According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product.   In the instant case, no evidence in the instant application suggests how the SCC is tested imparts any structural and/or functional limitation and characteristic on the claimed product.
In response to applicant’s argument that In view of Hashizume’s silence with respect to Co content and formulae (1)-(2), and the evidence of record showing the impact of these formulae on the resulting SSC resistance  and hence there is no reasonable expectation that Hashizume’s steel would exhibit acceptable SSC resistance under harsh conditions, argument is  unpersuasive because examiner has demonstrated in the current art rejection over Hashizume over Miyata/Matsuo that using Hashizume’s Inventive Example 3-a without Co, both formula (1) and (2) are met.  Hence, absent criticality of Co on the resulting SSC resistance, 103 rejection is maintained.    That is, applicant fails to present evidence demonstrating using Inventive Example 3-a of Hashizume, instant claimed SSC resistance would not be expected.  
In response to argument that no motivation to combine DeCarbalho with Hashizume, argument is moot since rejection over combination of DeCarbalho with Hashizume is withdrawn.
In response to argument that evidence of record (Page 9 of Remarks clearly and explicitly illustrate the impact of Co and formula (1) and (2) on the resulting SSC resistance, argument is not persuasive since evidence of record is not compared against closest prior art Hashizume’s Inventive Example 3-a.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. 

In response to argument that Miyata fails to teach or suggests SSC resistance as amended claim 1 requires and claimed formula (1) and (2), argument is moot because Miyata is withdrawn.
In response to argument that Matsuo fails to teach or suggest SSC resistance recited in amended claim 1, argument is unpersuasive because Matsuo’s Test Number 1 has all elemental compositions including Co within claimed ranges and both Formula (1) and (2) are met as indicated in the art rejection over Matsuo above.  Hence, instant claimed SSC resistance is expected.   
In response to argument that Matsuo fails to teach or suggest claimed Formula (1) and Formula (2), argument is completely unpersuasive because Matsuo’s Test Number 1 of Table 1 has every elemental composition within claimed ranges as illustrated in table 4 below.  Hence, Formula (1) and (2) are both met as indicated in rejection over Matsuo above.
In response to applicant’s argument that applicant’s CE No. 15 satisfy the entire composition range of Matsuo but does not satisfy applicant’s claimed Formula (1) and hence displayed unacceptable SSC resistance, argument is not persuasive because applicant fails to present evidence which demonstrates the closest prior art Matsuo’ Test Number 1 which all elemental compositions falling within claimed ranges, and satisfy both formula (1) and (2), not having the claimed SSC resistance.
In response to argument that Matsuo is directed to a steel bar, not a stainless steel seamless pipe, it should be noted Matsuo expressly has reference Number 24-26 which uses the intermediate material of Inventive Examples Test Number 1-12 as a starting material to make seamless steel pipe.  Instant claim 1 merely recites steel pipe compositions, structure and property without reciting any shape of the pipe regarding inside or outside diameter of the pipe.  That is, using Matsuo’s Test Number 1 as starting material to make steel pipe does NOT change steel pipe compositions, microstructure and SCC resistance.   
In response to argument that Matsuo’s Reference Example test No. 23-26 has YS 889-972, it should be noted rejection is not based on Reference Example test No 23-26.  Hence, argument does not commensurate in scope of instant claim 1 rejection over Matsuo.
In response to applicant’s argument that applicant’s Steel No K Co 1.16% outside claimed upper limit 1% result in cracks in severe SCC test, it should be noted steel No K has  Co%=1.16% is not compared against closet prior art Matsuo’s Test Number 1 which has Co 0.18%.   That is, applicant fails to present evidence that Matsuo’s Test Number 1 not having claimed SCC resistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733